Citation Nr: 0431936	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-02 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
from March 21, 2001 to September 22, 2003.

2.  Entitlement to an evaluation in excess of 70 percent for 
service-connected post-traumatic stress disorder from 
November 1, 2003.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1969.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder (PTSD) from March 21, 2001 to September 22, 2003, 
was manifested by nightmares, intrusive thoughts, flashbacks, 
sleep disturbances, depression, and difficulty in 
establishing and maintaining effective relationships.

2.  The veteran's service-connected PTSD from November 1, 
2003, is manifested by occupational impairment with 
deficiencies in that area, passive thoughts of suicide, 
frequent panic attacks, depression, impaired impulse control, 
nightmares, and sleep impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for PTSD in excess of 
30 percent from March 21, 2001 to September 22, 2003 have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for an evaluation in excess of 70 percent 
for PTSD from November 1, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.130, Diagnostic 
Code 9411.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in July 2001 and February 2003 that VA would 
obtain all service personnel and service medical records, VA 
medical records, and any other medical records about which 
the veteran notified them.  The veteran was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disability, or to provide a properly executed 
release so that VA could request the records on his behalf.  
Private treatment records from 1975 to 2004 have been 
associated with the claims file.  The duty to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and was also 
notified in the statement of the case, and two supplemental 
statements of the case, what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  The veteran was given VA examinations for PTSD in 
August 2001, September 2002, and February 2004.  Thus, VA's 
duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule (Rating Schedule) for Rating 
Disabilities.  38 C.F.R. Part 4 (2004).  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Although the regulations do not give 
past medical reports precedence over current findings, the 
Board is to consider the veteran's medical history in 
determining the applicability of a higher rating for the 
entire period in which the appeal has been pending.  Id.; 
Powell v. West, 13 Vet. App. 31, 34 (1999).

According to the medical evidence of record, the veteran was 
placed in a private treatment facility for depression and 
alcoholism in February 1975.  The veteran reported drinking 
heavily and having suicidal thoughts.  He was treated with 
medication and psychotherapy, however, "the [veteran] didn't 
improve enough in order to be released so he signed himself 
out."  The veteran was diagnosed with "emotional unstable 
personality disorder with depression and alcoholism."

Private treatment records from the veteran's general 
physician from May 1997 show that the veteran reported 
symptoms such as depression, anxiety, insomnia, sleep 
disturbance, irritability, and sudden outbursts of emotions 
such as crying.  The veteran was diagnosed with depression 
and anxiety and treated with an anti-depressant medication.  
On a follow-up visit in July 1997, the veteran reported that 
all areas had improved, but he still experienced sleep 
disturbances.  The physician noted, "[The veteran's] 
certainly not suicidal," and amended the veteran's diagnosis 
to "depression, under fair control and improving."  In 
January 1998, the veteran reported he was still experiencing 
his previously discussed symptoms, with the addition of 
fatigue.  His anti-depressant medication was changed.  One 
month later, the veteran reported that the new medication had 
not helped his depression, so the physician changed him back 
to the initial anti-depressant.  In October 2000, the veteran 
reported that his then-current medication was not helping 
him, that he was "not sleeping," and that he was "really 
stressed out."  Treatment notes from February 2001 show that 
the veteran reported, "not having any anxiety," and that 
his depressive symptoms were slightly improved.  In June 
2001, the veteran reported "not sleeping very well," and 
"lots of anxiety."  He was treated with an increase in 
dosage of his anti-depressant medication.

Upon VA examination in August 2001, the examiner observed 
that the veteran was "emotional," and after summarizing his 
time in service, "suddenly broke down, crying with tears, 
and became mute, and remained so for several minutes before 
he could regain his composure."  The veteran reported that 
he had flashbacks brought on by such a simple thing as 
walking out his back door, "and can suddenly find himself in 
Vietnam."  Sounds such as "shish," "boom," and 
helicopters also reportedly trigger his flashbacks, as does 
the smell of diesel fuel and certain types of weather, 
"reminiscent of the monsoons."  The veteran reported 
suicidal thoughts after service, but "not recently."


The veteran reported that he had been married six times, and 
had been divorced five times.  The veteran's most recent 
marriage took place in approximately 1993.  The veteran 
stated that the difficulties with his marriages had been the 
result of his PTSD.  He stated that when he returned from 
Vietnam, "he was so emotionally upset that he was in 
constant conflict with the several wives he was married to."  
The veteran reported being irritable, aloof, and withdrawn 
and that he numbed these feelings "by soaking himself in 
alcohol."  He stated that this "merely compounded the 
problem."  The veteran reported, "his violence consisted of 
verbal abuse of his spouses and fellow workers."  He 
reported that after service, he worked for the same company 
for 20 years and left in 1987.  He reported that he had been 
at his current job since 1993, and that he had a good 
attendance and performance record at this job.  He reported 
that he was taking medication that helped him with his sleep 
disorder and in "modulating his emotions."

Objective findings showed the veteran to be "highly 
emotional," and "several times during his rendition of his 
past history would break down, and had difficulty regaining 
his composure."  The veteran's speech was at a low volume 
and rate, but coherent.  His thoughts were organized and 
comprehensible with no delusions or hallucinations.  The 
veteran had "some difficulty" with concentration and memory 
due to his level of anxiety.  His appearance was "adequate" 
for the weather and time of year.  The veteran was diagnosed 
with PTSD based on "traumatic Vietnam War experiences," and 
his Global Assessment of Functioning (GAF) score was assigned 
at 60.  GAF is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score of 51 to 60 indicates moderate 
symptoms such as flat affect, circumstantial speech, and 
occasional panic attacks.  A score in this 51 to 60 range 
could also indicate moderate difficulty in social or 
occupational functioning such as few friends and conflicts 
with co-workers.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).

The veteran was granted service connection for PTSD in 
November 2001, which was evaluated as 30 percent disabling 
from March 2001, the date of the original claim.  A 30 
percent disability rating for PTSD contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

As stated in the veteran's September 2002 notice of 
disagreement, the veteran believes that his PTSD warrants a 
higher disability rating.  On a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  A 100 percent evaluation 
for PTSD requires total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 50 percent evaluation for PTSD is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

In August 2002, the veteran began outpatient treatment for 
his PTSD with his local VA facility.  At his initial visit, 
he reported "on-going depression," and nightmares about 
Vietnam.  The veteran denied harmful thoughts, and reported 
that he had a history of excessive alcohol use, but that he 
drank "on occasion" since his wife experienced a head 
injury in a 1996 car accident.  The veteran reported sleeping 
three to four hours per night, and that he was employed.  The 
examiner observed the veteran to be alert and oriented.  
Further VA outpatient treatment records from August 2002 
indicated that the veteran had normal speech and memory, and 
that he was oriented times three.  The veteran's GAF score 
was reported to be 40.  A GAF score of 31 to 40 indicates 
some impairment in reality testing or communication, such as 
speech is illogical at times, obscure or irrelevant.  A score 
in this 31 to 40 range could also indicate major impairment 
in several areas, such as work, family relations, judgment, 
thinking, or mood, e.g., avoiding friends, neglecting family, 
and is unable to work.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  There is no evidence to 
suggest that the veteran showed any impairment in reality 
testing or communication.  Moreover, the veteran neither 
reported difficulties with his job nor with his marriage.

In September 2002, the veteran reported feeling anxious and 
tense "much of the time."  He continued to report 
difficulty sleeping, nightmares, and "anger control 
problems."  The veteran reported a depressed mood, avoiding 
crowds and socializing, and difficulty concentrating.  The 
veteran denied suicidal or homicidal thoughts, but indicated 
he had "fleeting" suicidal thoughts "on occasion."  He 
indicated that he experienced auditory hallucinations, in 
which he heard music or his name being called.

The veteran was observed to be neat, well groomed, and fully 
oriented.  His memory was grossly intact and his speech was 
clear and coherent, with average intellectual abilities.  The 
veteran's affect was appropriate and his mood appeared 
anxious.  He was noted as having a "pleasant demeanor."  
The veteran reported having three children and two 
stepchildren and he is in contact with all of them.  The 
veteran was assigned a GAF score of 49.  A GAF score of 41 to 
50 indicates serious symptoms, such as suicidal ideation 
and/or severe obsessional rituals.  A score in this 41 to 50 
range could also indicate serious impairment in social or 
occupational functioning, e.g., having no friends and an 
inability to keep a job.  See Id.  The Board observes that 
the veteran reported, "fleeting" thoughts of suicide, 
however, there is no indication of obsessional rituals.  
Moreover, at the time of this examination, he had been in his 
current job for approximately nine years and had been married 
for approximately 10 years.  The examiner noted that the 
veteran "could benefit from individual psychotherapy and 
didactic classes offered in the PTSD Clinical Team as a means 
of gaining increased coping skills and reducing PTSD 
symptoms."

In October 2002, the veteran reported nightmares, "middle 
insomnia," anger problems, isolation, hypervigilance and 
hyperarousal.  He denied substance abuse.  He was observed 
neatly attired, oriented times four, and with appropriate 
affect.  Long-term memory was noted to be intact, however, 
the veteran's short-term memory was observed as impaired.  
The veteran's insight and judgment were fair, and the veteran 
did not have any suicidal or homicidal ideation.

In a one-on-one clinical session in November 2002, the 
veteran reported, "feeling very stressed out." He stated 
that he was not sleeping well, and had recently had a 
"severe combat nightmare."  He discussed felling 
"unfinished about Vietnam."  He was observed adequately 
groomed and fully oriented.  His affect was appropriate and 
he did not express any active suicidal or homicidal ideation 
or intent.

In January 2003, the veteran reported that he was "sad," 
but active.  He stated that he had been irritable and angry, 
and that he had been having a difficult time concentrating.  
The veteran also reported that he tended to isolate.  He was 
primarily concerned with his wife's condition after the 1996 
car accident, but he did indicate that he "feels like 
signing up to go to war in Iraq."  The veteran was 
adequately groomed and fully oriented.  His affect was 
appropriate and his mood was observed as depressed.  There 
were no expressions of active suicidal or homicidal ideation 
or intent.  The veteran was diagnosed with PTSD "in 
control."

In July 2003, the veteran was given a written reprimand for 
"excessive use of leave time."  This followed a May 1997 
written reprimand for use of physical violence at the 
workplace.  A letter from the veteran's wife was received and 
associated with the claims file in January 2003.  This letter 
supported previous statements from the veteran regarding 
symptoms such as sleep disturbance, emotional outbursts, 
avoidance, anger, depression, isolating, and occasional panic 
attacks.

From September 23, 2003 to approximately October 15, 2003, 
the veteran was treated on an in-patient basis for his PTSD.  
He petitioned at that time for a temporary total disability 
rating, which was granted from September 23, 2003 to October 
31, 2003.

A summary report of the veteran's time as an in-patient for 
PTSD indicated that upon a mental status examination in 
October 2003, the veteran was alert, his hygiene was good, 
his mood low, and his manner sincere.  He was observed to be 
well organized and a "good historian with no overt 
psychosis."  There was no evidence of suicidal ideation, and 
the veteran was "cognitively intact."  The report also 
indicated that the veteran "uses humor well and has mild 
psychomotor retardation."  It was noted that the veteran 
participated in developing his own treatment program, and 
that he was generally compliant in this program.  The report 
showed that the veteran's improvement while in treatment was 
evidenced by "a decrease in his subjective complaints of 
[PTSD] symptoms and improvement of his overall behavior by 
the time of discharge."  Upon exiting the program, the 
veteran was given a treatment plan, which he indicated he 
understood and with which he would comply.  

The veteran was assigned GAF score of 45.  As discussed 
above, GAF score of 41 to 50 indicates serious symptoms, such 
as suicidal ideation and/or severe obsessional rituals, or 
could also indicate serious impairment in social or 
occupational functioning, e.g., having no friends and an 
inability to keep a job.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  Again, 
however, the examiner noted, "At the present time the 
veteran does not seem to present a danger to himself or 
others since he did not voice any suicidal or homicidal 
ideations at the time of discharge."  Additionally, there 
was no evidence of obsessional rituals, and the veteran was 
employed long-term at the time of hospitalization.

The veteran's service-connected PTSD between March 21, 2001 
and September 22, 2003 is rated at 30 percent disabling.  The 
veteran contends that a higher disability rating for this 
time period is warranted.  As noted above, a 30 percent 
disability rating for PTSD contemplates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  The next higher rating of 50 percent is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

With consideration of the entire record appropriate to the 
period between March 21, 2001 and September 22, 2003, the 
Board finds that the manifestations of the veteran's PTSD 
warrant no more than a 30 percent evaluation.  Although the 
veteran had been admonished for a violent outburst once in 
1997 and for excessive use of "leave time" in 2002, there 
is no evidence that the veteran has had any decrease in work 
efficiency or intermittent periods of inability to perform 
occupational tasks at his job during this period of time.  
There is evidence of depressed mood, anxiety, anger, 
occasional panic attacks, and chronic sleep impairment.  
However, there is no evidence to support the next higher 
disability evaluation of 50 percent, such as the veteran 
exhibiting a flattened affect, demonstrating circumstantial, 
circumlocutory, or stereotyped speech, having difficulty in 
understanding complex commands, impairment of memory, or 
impaired judgment and abstract thinking.

Accordingly, an initial rating in excess of 30 percent is not 
warranted.  The veteran, during the period of time in 
question, was generally functioning satisfactorily, with 
routine behavior, self-care, and "conversation normal."  He 
had denied suicidal ideation, and obsessional rituals 
interfering with routine activity have not been shown.  
Accordingly, an initial evaluation in excess of 30 percent 
for the veteran's PTSD from March 21, 2001 to September 22, 
2003 is not warranted.

In March 2004, the veteran's claim was reevaluated and his 
service-connected PTSD was assigned a disability rating of 70 
percent effective from November 1, 2003, or, the day his 
temporary total disability evaluation terminated.  As stated 
above, a 70 percent evaluation requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

However, a claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation on a claim 
for an increased rating.  AB, 6 Vet. App. at 38.  As such, 
the Board must assume that the veteran is seeking a 
disability evaluation in excess of 70 percent for the period 
of time from November 1, 2003 to the present.  A 100 percent 
evaluation for PTSD requires total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A private treatment summary from a psychologist indicated the 
dates of treatment from November 2003 to January 2004, and 
reported that the veteran sought treatment from this provider 
on November 10, 2003.  He reported that he was afraid he 
would lose his job if "he didn't get some help to take care 
of his symptoms."  The examiner observed the veteran to be 
"very agitated and tearful."  The examiner recommended that 
the veteran continue with psychiatric and psychotherapeutic 
support, including specific treatment for PTSD.  The examiner 
assigned a GAF score of 35 to the veteran.  However, there is 
no medical rationale to support the examiner's findings as 
the entire report appears to be based on the veteran's own 
subjective statements.

In January 2004, a different private physician's letter 
indicated that the veteran had been receiving treatment for 
PTSD as manifested by "serious depression, anxiety and 
panic... trouble sleeping and nightmares."  The physician 
stated, "I do not feel that [the veteran] will ever be able 
to return to the work force in any capacity."  Although the 
physician indicated that the veteran had been seen on a 
"monthly basis," there was no indication regarding how long 
the treatment sessions had been taking place.  Further, the 
opinions expressed in the letter were not supported by any 
objective medical evidence or rationale.

Upon VA examination in February 2004, the examiner noted that 
a review of the entire claims file had been completed.  The 
veteran reported that he was not currently working, as he had 
left his job in September 2003.  He reported experiencing 
frequent panic attacks, intrusive thoughts of Vietnam, 
nervousness, and hyperarousal.  The veteran reported having 
"periodic thoughts of suicide, but no history of suicide 
attempts.  Not homicidal."  The veteran reported sleep 
disturbance with nightmares.  The mental status examination 
revealed that the veteran was alert and oriented times three, 
and that he had an anxious mood.  His hygiene was observed as 
fair, and the veteran's impulse control was limited.  There 
were no hallucinations.  The examiner opined, "[the 
veteran's] capacity for improvement is quite guarded and it 
is as least as likely as not that he is unable to work 
secondary to his [PTSD]."  The veteran was assigned a GAF 
score of 40.

In March 2004, the veteran was granted individual 
unemployability, which was effective November 1, 2003.  
However, whereas a 70 percent disability rating more closely 
approximates the veteran's PTSD disability picture, a rating 
in excess of 70 percent, or, the next higher evaluation of 
100 percent, is not warranted.  The veteran, from November 1, 
2003, experienced occupational impairment with deficiencies 
in that area.  Nevertheless, there is no evidence that he is 
impaired in judgment, thinking, or mood, he does have passive 
thoughts of suicide, and there is evidence that the veteran 
does experience frequent panic attacks and depression, and 
that he has impaired impulse control.  There is no evidence, 
however, of total impairment with such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.  Accordingly, an evaluation in 
excess of 70 percent, i.e., 100 percent, for the veteran's 
PTSD from November 1, 2003 to the present, is not warranted.

The evidence, as discussed above, supports a rating of 30 
percent, but no higher, for the veteran's PTSD from March 21, 
2001 the effective date of service connection, and September 
22, 2003, the date a temporary total disability evaluation 
was awarded, and the evidence supports a rating of 70 
percent, but no higher, for the veteran's PTSD from November 
1, 2003 the termination date of the veteran's temporary total 
disability evaluation, to the present.  See 38 C.F.R. § 3.400 
(2004).

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 30 percent for service-
connected PTSD, from March 21, 2001 to September 22, 2003, is 
denied.

An evaluation in excess of 70 percent for service-connected 
PTSD from November 1, 2003, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



